Citation Nr: 9915116	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  94-40 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the appellant has attained the status of claimant 
based on recognition as the veteran's surviving spouse for 
purposes of VA death pension benefits.


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945.  He died on October [redacted], 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1992 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York that the appellant did not meet the basic eligibility 
requirements for VA death pension benefits.  A notice of 
disagreement was received in July 1992.  A statement of the 
case was issued in November 1992.  A substantive appeal was 
received from the veteran in January 1993.  In August 1996, 
the Board remanded this matter to the RO for further 
development.  


FINDINGS OF FACT

1.  The veteran and the appellant were married in October 
1969.

2.  The veteran and the appellant were divorced in June 1973, 
more than two years before the veteran's death in October 
1975.


CONCLUSION OF LAW

The appellant and the veteran were not married at the time of 
the veteran's death, and the appellant has not attained the 
status of claimant as she is not the surviving spouse of the 
veteran.  38 U.S.C.A. §§ 101(3), 5107(a) (West 1991); 
38 C.F.R. §§ 3.1(j), 3.50, 3.206(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in order to be entitled to improved 
death pension benefits as a "surviving spouse" of a veteran, 
the applicant must have been the veteran's spouse at the time 
of the veteran's death and have lived continuously with the 
veteran from the date of their marriage to the date of the 
veteran's death, except where there was a separation due to 
the misconduct of, or procured by the veteran without the 
fault of the spouse.  38 U.S.C.A. § 101(3) (West 1991).  The 
term "spouse" means a person of the opposite sex who is a 
wife or husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j) (1998) and 38 C.F.R. § 3.50 (1998)

In this case, it is noted that the veteran died in October 
1975, and, according to his death certificate, he was 
divorced at the time.  The Board notes that in a October 1975 
application for burial benefits submitted by the veteran's 
mother, it is noted, for the first time, that the veteran was 
divorced from the appellant and that the appellant's address 
was unknown. 

Nevertheless, the appellant applied for improved death 
pension benefits in March 1992, claiming to be the surviving 
spouse of the veteran.  The Board notes that attached to her 
application was a copy of a certificate of marriage from the 
County Judge of Broward County, Florida which indicates that 
the veteran and the appellant were married in October 1969.  

However, a copy of a June 1973 divorce decree from the Court 
of Common Pleas of Lackawanna County was attached to the 
application for burial benefits received in October 1975.  
Further, pursuant to the August 1996 Board remand, 
documentation surrounding the June 1973 divorce was 
associated with the claims folder.  A copy of the veteran's 
February 1973 complaint for divorce indicates that the 
veteran and the appellant resided together in Pennsylvania 
beginning in 1970 until a "short time" before the divorce 
proceeding began, when the appellant relocated to an unknown 
address (according to a June 1973 hearing before the Court of 
Common Pleas, the appellant left the veteran in September 
1972).  

Also, these documents indicate that the appellant was served 
notice of a divorce hearing scheduled for June 1973 via 
certified copy of a Court Order (a copy of which is of 
record), sent to her last known address (in Pennsylvania), 
and by a posting of the notice.  A certified copy was also 
sent to a person named in the complaint who apparently knew 
of the appellant's whereabouts.

The appellant contends that she was never divorced from the 
veteran or that she was unaware of any divorce proceedings 
involving her and the veteran.  This contention is plausible, 
as the appellant's whereabouts were unknown during the 
divorce proceedings in Pennsylvania, and because of record is 
a copy of a divorce decree (also dissolving the marriage 
between the veteran and the appellant) from the Supreme Court 
of the State of New York (Suffolk County) entered in 1981 
(this decree has no other real bearing on this case, as it 
was obviously entered subsequent to the veteran's death.  
However, it does lend support to the appellant's contention 
that she was not aware of the June 1973 divorce decree). 

The Board notes that the validity of a divorce decree regular 
on its face, will be questioned by the VA only when such 
validity is put in issue by a party thereto or a person whose 
interest in a claim for benefits would be affected thereby.  
In cases where recognition of the decree is thus brought into 
question, there must be a bona fide domicile in addition to 
the standards of the granting jurisdiction respecting 
validity of divorce.  38 C.F.R. § 3.206(a) (1998).

In this case, the appellant has not argued that the veteran 
was not a bona fide domiciliary of Pennsylvania or that the 
court otherwise lacked jurisdiction over the veteran or the 
subject matter. See 38 C.F.R. § 3.206(a).  In fact, in her 
January 1993 substantive appeal she makes several references 
to her and the veteran's "home" in Pennsylvania in 1972.  
As far as the divorce itself is concerned, it is clear to the 
Board that the veteran followed the appropriate avenues in 
obtaining same through the filing of the divorce complaint, 
service of process, and giving testimony before the 
Pennsylvania court, among other things.  

In sum, the fact that a legal termination of the marriage was 
accomplished in October 1973 is controlling, not the 
purported knowledge or lack of knowledge of the appellant as 
to her marital status.  

Given the evidence noted above, the Board finds that the 
veteran and the appellant were divorced per the judgment of 
the Court of Common Pleas of Lackawanna County dated on June 
21, 1973.  As such, they had been divorced in excess of two 
years at the time of the veteran's death.  

Therefore, based on this evidence demonstrating that the 
veteran and the appellant were divorced in 1973, the 
appellant has not attained the status of claimant as she is 
not the surviving spouse of the veteran for purposes of VA 
death pension benefits.  Aguilar v. Derwinski, 2 Vet. App. 21 
(1991).


ORDER

The appeal is denied.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

